Citation Nr: 1730204	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-37 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 25 to October 20, 1976 and on active duty from August 1990 to July 1991.  He also served in the Reserve from 1995 to 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's file.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In September 2016, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ.  In a subsequent letter received later in September 2016, the Veteran indicated that he did not want another hearing.  Therefore, the Board will proceed with addressing the appeal.

In January 2014, December 2014, and November 2016 the Board remanded the claim for additional evidentiary development.  The Board finds that the Agency of Original Jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  



FINDING OF FACT

There is no probative evidence of an acquired psychiatric disorder during active service or a period of ACDUTRA and no competent medical evidence linking the Veteran's current acquired psychiatric disorder with his periods of active service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist
	
With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6 (c)(1).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the general legal criteria for service connection detailed above, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. Analysis

On the claim of service connection for a psychiatric disorder, the Veteran asserts that his psychiatric illness is the result of his duties, including mortuary duty, in service. 

During the September 2012 Board hearing, the Veteran testified that he attended group counseling on a weekly basis at the Tactical (TAC) Air Hospital at Westover Air Force Base during active duty from 1990 to 1991.  He also testified that he has had continuous psychiatric treatment since separation from active duty in 1991. 

Records from the Veteran's periods of active service are negative for psychiatric problems or a diagnosis of a psychiatric disability.  Significantly, examination reports dated from February 1976 through May 1991 show a normal psychiatric system and in reports of medical history dated from February 1976 to May 1991, the Veteran specifically denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."   

Records from the Veteran's Reserve service show that in June 1996 acute situational anxiety, controlled on Prozac, was noted by history.  Also in June 1996, a private physician stated that the Veteran was being treated for major depression. 

Post-Reserve records include VA records documenting a diagnosis of mood disorder in June 2006 and a diagnosis of bipolar disorder in October 2006.  In August 2009, PTSD was diagnosed by a private physician.

The Veteran submitted an initial claim for service connection for PTSD/bipolar disorder in September 2009.  In connection with this claim, he was afforded a VA examination by a VA psychiatrist in March 2014 and diagnosed with unspecified depression disorder.  The March 2014 VA examiner opined that the Veteran's depression disorder is not related to the Veteran's military service but did not provide a rationale as to this opinion.

In a January/February 2015 addendum opinion, the March 2014 VA examiner again opined that the Veteran's claimed psychiatric disorder was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's active service.  As rationale for this opinion, the examiner wrote that while the Veteran had previously reported that around 1990 to 1991 he spoke to a psychiatrist in a group setting about once per week at the TAC hospital, and that in the fall of 1991, he was in treatment for 3 years, no service treatment records were found to provide confirmation of or any additional information about the Veteran's reported mental health treatment at the TAC hospital.  Rather, the first evidence of a psychiatric disability is a 1996 private treatment record noting treatment for depression.  These records indicate that the Veteran was treated with Prozac for depression related to situational anxiety from a prolonged divorce negotiation.  A subsequent August 1996 treatment noted indicated that the Veteran had been off Prozac for 6 weeks with no recurrence of depressive symptoms (though it was also noted that in the interim, he had had an alcohol detoxification admission at West Haven VA).

When asked to explain how he was diagnosed with bipolar disorder and PTSD,
The Veteran explained to me that sometime between 1995 and 1997, after his third
arrest, he was treated in group sessions at the VA for "anger management."  The examiner noted that VA medical records show that this actually occurred in 
2006, not sometime between 1995 and 1997.  According to the Veteran, the
clinician conducting these group sessions "saw in him some traits of bipolar
disorder and PTSD."  When asked to elaborate on the symptoms he had
experienced of each disorder, the Veteran stated that he had had periods of
depression and anxiety, and that he did not sleep well.  

The Veteran reported onset of depression in the mid 1990s in the context of his
mother dying in 1994 and his marriage starting to "break down" in 1995.  He
said that he was treated for depression and anxiety for about one year sometime between 1995 and 1997 because of losing his mother and his marriage;
he indicated that his depression and anxiety at that time were related mostly
to these events.  

In 1996, he had an inpatient alcohol detoxification at West Haven VA; he also felt suicidal at that time.  The Veteran reported that he has had no mental health treatment since around 1997, though VA medical records indicate otherwise.  In contrast with the Veteran's report, VA medical records indicate that after
1996, the Veteran next had a mental health psychiatric consultation in June 2006.
It was noted that he presented at the request of probation following release
from jail.  It was noted that he was required to attend substance abuse
counseling, and that he was mandated to receive mental health services for
anger management.  He was given the diagnoses of mood disorder NOS, alcohol
abuse, and rule out PTSD.  In subsequent group sessions, he was given various
diagnoses by a registered nurse including bipolar disorder, PTSD, history of alcohol abuse, and mood disorder NOS. 

Per the VA examiner's review of VA medical records, no specifics were given with respect to how these diagnoses were arrived at by the registered nurse.
There was no mental health treatment between 2006 and 2010.  In June 2010, the Veteran sought substance abuse outpatient consultation.  It was noted at that time that the Veteran was interested in getting information regarding his drinking pattern. Later that month he was discharged from Substance Abuse Treatment Program.  In January 2011, the Veteran reported sleep issues including disrupted sleep and nightmares.  He was referred to an APRN (advanced practice registered nurse) who diagnosed mild to moderate depression and started mirtazapine.  In February 2011,  this APRN noted depression improving with mirtazapine, and mirtazapine was continued.  This APRN also noted that the Veteran could be referred back to his PCP (primary care practitioner) for ongoing management. VA medical records reviewed at the time of Veteran March 2014 VA examination indicated that the Veteran continued (i.e, at that time) to be prescribed mirtazapine by his PCP.

When asked to elaborate on his diagnosis of bipolar disorder, the Veteran
reiterated that he was initially given this diagnosis around the age of 38
(though, again, VA medical records would suggest age 47) by the clinician
conducting his group sessions at the VA.  He said that this clinician was the
only clinician who had ever given him this diagnosis.  He elaborated that he
was experiencing mood swings at that time, though added that he was also
drinking heavily on an intermittent basis at that time.  He elaborated that
his mood swings were such that he would "go off in a rage" in response to
even slight provocations.  He described his mood volatility as occurring
largely in relation to various interpersonal conflicts and stressors.  On three
or four occasions, he would go without sleep for up to three days and would then
"crash"; during these episodes, he would worry about such things as how he
would pay his bills, and homelessness.  He said that he had not had an
episode of going without sleep since around 1996.  He said that he had never
been treated for bipolar disorder.

When asked how his diagnosed PTSD manifested, the Veteran said that he felt
depressed and anxious "on and off."  He attributed his anxiety to financial
difficulties.  He did not describe symptoms suggestive of PTSD with the
possible exception of being perhaps hypervigilant at times and experiencing
sleep difficulties; he did not link these symptoms to any stressor that would
meet criterion A for PTSD.  The examiner noted an August 2009 consultative psychiatric examination from the Connecticut Disability Determination Services wherein the Veteran was given the diagnosis of PTSD. The identified stressor in that report involved collecting dead bodies from conflict and being involved in mortuary function.  Of note, the Veteran did not offer this as a stressor during his March 2014 VA psychiatric examination. 
.
In conclusion, the VA examiner again opined that it was less likely than not that the Veteran's currently diagnosed unspecified depressive disorder was incurred in or caused by any claimed in-service injury, event, or illness during the two periods of the Veteran's active duty military service (June 1976 to October 1976 and August 1990 to July 1991) because the Veteran, himself, identified the onset of depression as beginning in the mid 1990s (in the context of his mother dying in 1994 and his marriage starting to "break down" in 1995) and says he was treated for depression and anxiety for about one year sometime between 1995 and 1997 because of losing his mother and his marriage (he indicates that his depression and anxiety at that time were related mostly to these events); presently, he identifies the primary factor
contributing to his depressed mood as not seeing his children for so many
years.  Furthermore, the examiner wrote that the Veteran does not appear to meet diagnostic criteria for bipolar disorder or PTSD (for reasons outlined above).

With regard to the Veteran's claimed PTSD and bipolar disorder, the Board finds that the Veteran has not had a diagnosis of PTSD or bipolar disorder during the pendency of this claim.  As above, while VA treatment records show notations of PTSD and bipolar disorder and an August 2009 consultative psychiatric examination from the Connecticut Disability Determination Services shows a diagnosis of PTSD, the March 2014 VA examiner found that the Veteran did not meet the criteria for a diagnosis of either PTSD or bipolar disorder.  Significantly, the notations of PTSD and bipolar disorder in the Veteran's VA records are from a registered nurse and the March 2014 VA examiner is a psychiatrist.  The Board accords great probative weight to the March 2014 VA examiner's conclusion that the Veteran does not have a diagnosis of PTSD or bipolar disorder.  Specifically, he based his conclusion on an interview with the Veteran, a review of the record, and a full psychiatric examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the March 2014 VA examiner's conclusion that the Veteran does not have PTSD or bipolar disorder. 

With regard to the Veteran's claimed depression, as noted above, the Veteran separated from active service in July 1991 and retired from Reserve service in 1997.  The Board notes that depression is a disease; therefore, service connection can be granted only if the Veteran's depression was incurred when the Veteran was on active duty or ACDUTRA.  See 38 U.S.C.A. §§ 101 (2), (24), 1110 (West 2014); 38 C.F.R. § 3.6 (2015).  As the Veteran must have been on a period of active duty or ACDUTRA when his depression was incurred, the date of such incurrence is key to determining whether service connection is warranted.

The Board finds that the evidence does not persuasively support a finding that the Veteran was within one year of discharge of a period of active service or in a period of ACDUTRA when he was diagnosed with depression in June 1996.  While the Veteran may have had psychiatric problems during his active service, he was not actually diagnosed with depression until approximately June 1996, approximately five years following his active service.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, while the Veteran testified during the September 2012 Board hearing that he has been experiencing psychiatric symptoms since 1991, during the March 2014 VA examination, the Veteran indicated that his psychiatric symptoms actually began in the mid 1990s in connection with the death of his mother and his divorce.  For these reasons, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's most recent statements.  

The Veteran's claim for service connection includes his own assertion that his psychiatric disability is related to military service.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with depression but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of diabetes, and opine on its etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Psychiatric disabilities are medically complex disease processes because they require specialized testing to diagnose and manifest observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Thus, medical evidence on this point is required.

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability is denied. 



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


